UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05235 Nuveen California Municipal Value Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:2/28 Date of reporting period:5/31/15 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen California Municipal Value Fund, Inc. (NCA) May 31, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 100.4% (99.6% of Total Investments) MUNICIPAL BONDS – 100.4% (99.6% of Total Investments) Consumer Staples – 4.2% (4.1% of Total Investments) $ 2,000 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los 12/18 at 100.00 B+ $ 1,788,000 Angeles County Securitization Corporation, Series 2006A, 5.650%, 6/01/41 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 8/15 at 100.00 BBB+ County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B Bonds, Series 2007A-1, 5.000%, 6/01/33 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 8/15 at 100.00 B– Bonds, Series 2005A-1, 5.500%, 6/01/45 Total Consumer Staples Education and Civic Organizations – 0.5% (0.5% of Total Investments) 65 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – 6/22 at 102.00 N/R Multiple Projects, Series 2014A , 7.250%, 6/01/43 California Statewide Communities Development Authority, School Facility Revenue Bonds, 7/21 at 100.00 BBB– Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 Total Education and Civic Organizations Health Care – 14.2% (14.1% of Total Investments) California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/24 at 100.00 AA Children’s Hospital, Series 2014A, 5.000%, 8/15/43 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014A, 5.000%, 10/01/38 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014B, 5.000%, 10/01/44 California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – San Diego, Series 2011: 5.000%, 8/15/31 8/21 at 100.00 AA– 5.250%, 8/15/41 8/21 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2011B, 8/20 at 100.00 AA– 6.000%, 8/15/42 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.250%, 11/15/46 (UB) California Municipal Financing Authority, Certificates of Participation, Community Hospitals 2/17 at 100.00 A– of Central California, Series 2007, 5.250%, 2/01/27 California Statewide Communities Development Authority, Revenue Bonds, Adventist Health System 3/15 at 100.00 A West, Series 2005A, 5.000%, 3/01/35 California Statewide Communities Development Authority, Revenue Bonds, Kaiser Permanente, 4/22 at 100.00 A+ Series 2012A, 5.000%, 4/01/42 California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic 7/17 at 100.00 AA Healthcare West, Insured Series 2008K, 5.500%, 7/01/41 – AGC Insured California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic 7/18 at 100.00 A Healthcare West, Series 2008C, 5.625%, 7/01/35 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, 8/16 at 100.00 A+ Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Sherman Oaks Health No Opt. Call Aa3 System, Series 1998A, 5.000%, 8/01/22 – AMBAC Insured California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Series 11/15 at 100.00 AA– 2005A, 5.000%, 11/15/43 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Ba1 6.750%, 11/01/39 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 6.000%, 11/01/41 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB 7.500%, 12/01/41 Total Health Care Housing/Multifamily – 2.2% (2.2% of Total Investments) California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 BBB Series 2010A, 6.400%, 8/15/45 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 BBB Series 2012A, 5.500%, 8/15/47 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 65 5.250%, 8/15/39 8/24 at 100.00 BBB 5.250%, 8/15/49 8/24 at 100.00 BBB California Statewide Community Development Authority, Multifamily Housing Revenue Bonds, 7/15 at 100.00 N/R Harbor City Lights, Series 1999Y, 6.650%, 7/01/39 (Alternative Minimum Tax) San Dimas Housing Authority, California, Mobile Home Park Revenue Bonds, Charter Oak Mobile 7/15 at 100.00 N/R Home Estates Acquisition Project, Series 1998A, 5.700%, 7/01/28 Total Housing/Multifamily Housing/Single Family – 0.8% (0.8% of Total Investments) California Department of Veteran Affairs, Home Purchase Revenue Bonds, Series 2007, 5.000%, 12/16 at 100.00 AA 12/01/42 (Alternative Minimum Tax) 55 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 A 8/01/30 – FGIC Insured (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 1.7% (1.7% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Health Facility Revenue Bonds, 8/18 at 100.00 A+ The Institute on Aging, Series 2008A, 5.650%, 8/15/38 California Statewide Community Development Authority, Certificates of Participation, Internext 10/15 at 100.00 BBB+ Group, Series 1999, 5.375%, 4/01/17 Total Long-Term Care Tax Obligation/General – 18.7% (18.6% of Total Investments) California State, General Obligation Bonds, Refunding Various Purpose Series 2013, No Opt. Call AA– 5.000%, 2/01/29 California State, General Obligation Bonds, Various Purpose Series 2009: 6.000%, 4/01/38 4/19 at 100.00 AA– 6.000%, 11/01/39 11/19 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2010, 5.500%, 3/01/40 3/20 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2013: 5.000%, 4/01/37 4/23 at 100.00 AA– 5.000%, 2/01/43 No Opt. Call AA– 5.000%, 11/01/43 11/23 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2014: 5.000%, 5/01/32 5/24 at 100.00 AA– 5.000%, 10/01/39 10/24 at 100.00 AA– Oceanside Unified School District, San Diego County, California, General Obligation Bonds, No Opt. Call AA Election 2008 Series 2010B, 0.000%, 8/01/49 – AGM Insured Puerto Rico, General Obligation Bonds, Public Improvement Series 2002A, 5.500%, 7/01/20 – No Opt. Call AA– NPFG Insured San Diego Unified School District, San Diego County, California, General Obligation Bonds, No Opt. Call AA– Series 2010C, 0.000%, 7/01/47 San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, 9/36 at 100.00 AA+ Election 2010 Series 2011A, 0.000%, 9/01/41 Tahoe Forest Hospital District, Placer and Nevada Counties, California, General Obligation 8/18 at 100.00 Aa3 Bonds, Series 2010B, 5.500%, 8/01/35 Yosemite Community College District, California, General Obligation Bonds, Capital No Opt. Call Aa2 Appreciation, Election 2004, Series 2010D, 0.000%, 8/01/42 Total Tax Obligation/General Tax Obligation/Limited – 23.7% (23.5% of Total Investments) Artesia Redevelopment Agency, California, Tax Allocation Revenue Bonds, Artesia Redevelopment 8/15 at 100.00 BBB+ Project Area, Series 2007, 5.375%, 6/01/27 Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003: 5.500%, 10/01/23 – RAAI Insured 8/15 at 100.00 AA 5.625%, 10/01/33 – RAAI Insured 8/15 at 100.00 AA California State Public Works Board, Lease Revenue Bonds, Department of Corrections & 9/23 at 100.00 A+ Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/33 California State Public Works Board, Lease Revenue Bonds, Department of Corrections & 9/24 at 100.00 A+ Rehabilitation, Various Correctional Facilities Series 2014A, 5.000%, 9/01/39 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 10/19 at 100.00 A+ 2009G-1, 5.750%, 10/01/30 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/19 at 100.00 A+ 2009-I, 6.375%, 11/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/22 at 100.00 A+ 2012G, 5.000%, 11/01/37 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 AA– Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Folsom Public Financing Authority, California, Special Tax Revenue Bonds, Refunding Series 9/17 at 100.00 N/R 2007A, 5.000%, 9/01/23 – AMBAC Insured Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa 10/15 at 100.00 A– Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/25 at 100.00 A1 Asset-Backed Revenue Bonds, Series 2015A, 5.000%, 6/01/40 Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment 5/17 at 100.00 BBB+ Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/25 – AMBAC Insured Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Kern County Board of Education, California, Certificates of Participation, Series 2006A, 6/16 at 100.00 AA– 5.000%, 6/01/31 – NPFG Insured Lancaster Redevelopment Agency, California, Tax Allocation Bonds, Combined Redevelopment 8/19 at 100.00 BBB Project Areas Housing Programs, Series 2009, 6.000%, 8/01/24 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple No Opt. Call AA Capital Facilities Project II, Series 2012, 5.000%, 8/01/42 National City Community Development Commission, California, Tax Allocation Bonds, National 8/21 at 100.00 A– City Redevelopment Project, Series 2011, 6.500%, 8/01/24 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 BBB+ Project, Series 2011, 6.750%, 9/01/40 Palmdale Elementary School District, Los Angeles County, California, Special Tax Bonds, No Opt. Call AA Community Facilities District 90-1, Series 1999, 5.800%, 8/01/29 Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 9/23 at 100.00 N/R 2001-1, Subordinate Lien Series 2013B , 5.875%, 9/01/39 Patterson Public Financing Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community 9/18 at 100.00 BBB– Development Project, Refunding Series 2008A, 6.500%, 9/01/28 Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 9/21 at 100.00 BBB+ 2011A, 5.750%, 9/01/30 80 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project 10/21 at 100.00 A– Area, Series 2011B, 6.500%, 10/01/25 Roseville, California, Special Tax Bonds, Community Facilities District 1 Fiddyment Ranch, 9/15 at 100.00 N/R Series 2005, 5.050%, 9/01/30 San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, 4/22 at 100.00 AAA Series 2012A, 5.000%, 4/01/42 San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax No Opt. Call N/R Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 65 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 A– Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 65 7.000%, 8/01/33 2/21 at 100.00 BBB+ 80 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Financing Authority, California, Lease Revenue Refunding Bonds, Convention Center 9/15 at 100.00 AA Project, Series 2001F, 5.000%, 9/01/20 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C: 5.000%, 8/01/24 – NPFG Insured 8/17 at 100.00 AA– 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 BBB+ Project, Series 2006D, 5.000%, 8/01/23 – AMBAC Insured Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 4/21 at 100.00 N/R 7.000%, 10/01/26 Tehachapi Redevelopment Agency, California, Tax Allocation Bonds, Series 2007, 5.250%, 12/17 at 100.00 AA 12/01/37 – RAAI Insured Travis Unified School District, Solano County, California, Certificates of Participation, 9/16 at 100.00 A3 Series 2006, 5.000%, 9/01/26 – FGIC Insured Vista Joint Powers Financing Authority, California, Special Tax Lease Revenue Refunding Bonds, 9/15 at 100.00 N/R Community Facilities District 90-2, Series 1997A, 5.875%, 9/01/20 West Contra Costa Healthcare District, California, Certificates of Participation, Series 2004, 8/15 at 100.00 N/R 5.375%, 7/01/21 – AMBAC Insured Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, 9/21 at 100.00 A– Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 Total Tax Obligation/Limited Transportation – 7.0% (6.9% of Total Investments) Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, 1/24 at 100.00 BB+ Refunding Junior Lien Series 2013C, 6.500%, 1/15/43 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A: 5.000%, 1/15/42 – AGM Insured 1/24 at 100.00 AA 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Los Angeles Harbors Department, California, Revenue Bonds, Series 2014C, 5.000%, 8/01/44 8/24 at 100.00 AA Palm Springs Financing Authority, California, Palm Springs International Airport Revenue 7/16 at 100.00 N/R Bonds, Series 2006, 5.550%, 7/01/28 (Alternative Minimum Tax) Port of Oakland, California, Revenue Bonds, Refunding Series 2012P, 5.000%, 5/01/29 No Opt. Call A+ (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 19.8% (19.6% of Total Investments) (4) Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/16 at 100.00 AA (4) 2006F, 5.000%, 4/01/31 (Pre-refunded 4/01/16) (UB) 95 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/15 at 100.00 A2 (4) 2006, 5.000%, 11/01/21 (Pre-refunded 11/02/15) California Statewide Communities Development Authority, Revenue Bonds, ValleyCare Health 7/17 at 100.00 AA+ (4) System, Series 2007A, 5.125%, 7/15/31 (Pre-refunded 7/15/17) Castaic Lake Water Agency, California, Certificates of Participation, Series 2006C, 5.000%, 8/16 at 100.00 AA– (4) 8/01/36 (Pre-refunded 8/01/16) – NPFG Insured Contra Costa County, California, GNMA Mortgage-Backed Securities Program Home Mortgage Revenue No Opt. Call Aaa Bonds, Series 1988, 8.250%, 6/01/21 (Alternative Minimum Tax) (ETM) Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA (4) 5.000%, 4/01/36 (Pre-refunded 4/01/16) – NPFG Insured Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB– (4) 2008A, 8.250%, 12/01/38 (Pre-refunded 12/01/17) Los Angeles Unified School District, California, General Obligation Bonds, Series 2006F, 7/16 at 100.00 Aa2 (4) 5.000%, 7/01/24 (Pre-refunded 7/01/16) – FGIC Insured Merced Irrigation District, California, Certificates of Participation, Water and Hydroelectric 9/16 at 64.56 A (4) Series 2008B, 0.000%, 9/01/23 (Pre-refunded 9/01/16) Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R (4) 9/01/31 (Pre-refunded 9/01/15) – SYNCORA GTY Insured Palmdale, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call AA+ (4) Bonds, Series 1988A, 0.000%, 3/01/17 (ETM) San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home No Opt. Call Aaa Mortgage Revenue Bonds, Series 1988A, 0.000%, 9/01/21 (Alternative Minimum Tax) (ETM) San Mateo Union High School District, San Mateo County, California, Certificates of 12/17 at 100.00 N/R (4) Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured Santa Clara County Financing Authority, California, Insured Revenue Bonds, El Camino Hospital, 8/17 at 100.00 A+ (4) Series 2007A, 5.750%, 2/01/41 (Pre-refunded 8/01/17) – AMBAC Insured Santa Clara Valley Transportation Authority, California, Sales Tax Revenue Bonds, Series 4/17 at 100.00 AA+ (4) 2007A, 5.000%, 4/01/36 (Pre-refunded 4/01/17) – AMBAC Insured Total U.S. Guaranteed Utilities – 1.6% (1.6% of Total Investments) California Statewide Community Development Authority, Certificates of Participation Refunding, 12/15 at 100.00 N/R Rio Bravo Fresno Project, Series 1999A, 6.500%, 12/01/18 Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Total Utilities Water and Sewer – 6.0% (6.0% of Total Investments) Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost 4/23 at 100.00 AA– Recovery Prepayment Program, Series 2013A, 5.000%, 10/01/29 California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012: 5.000%, 7/01/37 (Alternative Minimum Tax) No Opt. Call Baa3 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 7/17 at 100.00 AA 2007A-2, 5.000%, 7/01/44 – AMBAC Insured Madera Irrigation District. California, Water Revenue Refunding Bonds, Series 2008: 5.500%, 1/01/33 1/18 at 100.00 A– 5.500%, 1/01/38 1/18 at 100.00 A– Total Water and Sewer $ 292,515 Total Long-Term Investments (cost $241,326,000) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 0.4% (0.4% of Total Investments) MUNICIPAL BONDS – 0.4% (0.4% of Total Investments) Health Care – 0.4% (0.4% of Total Investments) $ 880 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R $ 882,174 Health System, Series 2014A, 6.000%, 7/10/15 (5) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R Health System, Series 2014B, 6.000%, 7/10/15 (5) California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity No Opt. Call N/R Health System, Series 2014C, 6.000%, 7/10/15 (5) $ 1,110 Total Short-Term Investments (cost $1,110,000) Total Investments (cost $242,436,000) – 100.8% Floating Rate Obligations – (1.7)% Other Assets Less Liabilities – 0.9% Net Assets Applicable to Common Shares – 100% $ 266,743,423 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Short-Term Investments: Municipal Bonds — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of May 31, 2015, the cost of investments was $238,001,052. Gross unrealized appreciation and gross unrealized depreciation of investments as of May 31, 2015, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen California Municipal Value Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:July 30, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:July 30, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:July 30, 2015
